Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  153831-2                                                                                            Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  TRACEY SAHOURI,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 153831-2
                                                                   COA: 321349; 321399
                                                                   Genesee CC: 12-097958-CZ
  HARTLAND CONSOLIDATED SCHOOLS,
  JANET SIFFERMAN, and SCOTT VanEPPS,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2017
         p0329
                                                                              Clerk